Case 2:20-cv-00966-NR Document 415-10 Filed 08/28/20 Page 1 of 2




                 EXHIBIT A-10
Case 2:20-cv-00966-NR Document 415-10 Filed 08/28/20 Page 2 of 2




                 Li Kramer Halpern
                  Monday at 12 53 PM • Qne Montgomery Plaza • `~

           Cory and i voted! I miss my sticker. If you're using the
           drop box in Norristown, waik through the construction
           the building is open. Closed at noon today but other
           days open lam - 8pm through June 2nd. https://
           www.montcopa.orgJArchiveCenterryiewFile/Item/
           5177




                                                                        EXHIBIT
                                                                      Marks 08/19/20 EX26




                                                                                  P002067
